Citation Nr: 0600088	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-11 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's adjustment disorder with 
depressed mood.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's left testicular non-Hodgkin's lymphoma 
residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1969 to August 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) which granted 
service connection for an adjustment disorder with depressed 
mood and assigned a 10 percent evaluation for that 
disability.  In January 2004, the RO denied a compensable 
evaluation for the veteran's left testicular non-Hodgkin's 
lymphoma residuals.  In December 2004, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
adjustment disorder with depressed mood.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provide a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as entitlement to 
an initial evaluation in excess of 10 percent for the 
veteran's adjustment disorder with depressed mood.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In March 2004, the veteran submitted both an application to 
reopen his claims of entitlement to service connection for 
post-traumatic stress disorder (PTSD), hearing loss, and 
tinnitus and a claim of entitlement to service connection for 
dental trauma residuals.  It appears that the RO has not had 
an opportunity to act upon the application and the claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issues.  Therefore, the issues are 
REFERRED to the RO for action as may be appropriate.  


REMAND

Adjustment Disorder

The last official VA examination was conducted over two years 
ago.  At that time, the psychologist did not feel a diagnosis 
of post-traumatic stress disorder (PTSD) was warranted.  
Subsequent VA treatment records do show such a diagnosis, 
however.  Based on the findings in September 2003, the RO 
indicated a routine future examination would be conducted in 
October 2004 to ascertain whether there was any improvement 
in the veteran's disability.  That was not done.

As noted above, the RO has not had an opportunity to act upon 
the pending PTSD claim.  The Board finds the issue of whether 
new and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for PTSD 
to be inextricably intertwined with the certified issue of an 
initial evaluation in excess of 10 percent for the veteran's 
adjustment disorder with depressed mood.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  That is, if the veteran 
were granted service connection for PTSD, all psychiatric 
symptomatology stemming from that condition and his 
adjustment disorder would be considered by VA in assigning 
him a disability rating.  However, if he does, in fact, have 
PTSD, but it is not considered a service-connected 
disability, then any impairment resulting from that condition 
cannot be considered when assigning a disability rating for 
his adjustment disorder.

Therefore, the claim on appeal to the Board must be remanded 
for two reasons.  First, to allow the RO to adjudicate the 
pending PTSD claim.  The fact that the claim is inextricably 
intertwined with the claim on appeal does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed by the RO in the first instance.  
Second, to provide the veteran a VA psychiatric examination 
in order to obtain information about the current severity of 
his service-connected adjustment disorder and to separate the 
effects of that condition from PTSD, if present.

Non-Hodgkin's Lymphoma

At the December 2004 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the veteran testified that his 
left testicular non-Hodgkin's lymphoma residuals were 
manifested by fecal incontinence, sexual dysfunction, and 
urinary problems.  The veteran was last afforded a VA 
examination for compensation purposes in September 2003.  
Given the veteran's testimony that his non-Hodgkin's lymphoma 
residuals have increased in severity, the Board finds that an 
additional evaluation would be helpful in resolving the 
issues raised by the instant appeal.  If he does, in fact, 
have identifiable residuals from this condition, he may 
receive separate disability evaluations.

This claim must also be remanded to ensure full and complete 
compliance with the duty-to-notify provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The U.S. 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  It cannot be said, in this case, that there has been 
sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate this particular claim.  Rather, the VCAA letters 
sent to the veteran concerned either his adjustment disorder 
claim or other claims that remain pending at the RO level. 
Since the evidence needed to substantiate the veteran's other 
claims differs significantly than that needed to show 
entitlement to increased service-connected disability 
compensation, the Board is constrained to remand the issue 
for compliance with the notice provisions contained in this 
law and to ensure the veteran has had full due process of 
law.  

The RO did send the veteran letters concerning the initial 
service connection claim and those would, ordinarily, also 
serve as adequate VCAA notice on the "downstream" element 
of entitlement to a higher initial rating.  VAOPGCPREC 8-03.  
However, since it is necessary to provide the veteran VCAA 
notice on the non-Hodgkin's lymphoma claim, the RO should 
also take the opportunity to provide additional notice on the 
adjustment disorder claim.  

Accordingly, this case is REMANDED for the following action:  

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  
The notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to these claims 
that he has in his possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

2.  Request that copies of all VA 
clinical documentation arising from 
treatment of the veteran after May 2004 
be forwarded from the VA medical 
facilities at Oakland/ University Drive.  

3.  After receiving the requested VA 
clinical documentation, schedule the 
veteran for a VA examination to determine 
the current nature and severity of his 
left testicular non-Hodgkin's lymphoma.  
Sufficient evaluations should be 
scheduled to evaluate the veteran's 
urinary, rectal, and testicular 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should 
specifically state whether the veteran's 
remaining right testis is functional.  
The examiner or examiners should express 
an opinion as to the impact of the 
veteran's left testicular non-Hodgkin's 
lymphoma residuals upon vocational 
pursuits. 

Send the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  After receiving the requested VA 
clinical documentation, schedule the 
veteran for a VA psychiatric examination.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

The examination report should fully 
discuss the veteran's current psychiatric 
symptomatology and level of functioning, 
to include assignment of a Global 
Assessment of Functioning (GAF) score.  
The examiner should then answer the 
following question:

?	If, and only if, the veteran 
satisfies the criteria for 
diagnosing post-traumatic stress 
disorder (PTSD), then discuss which 
portion of his impairment is due to 
this condition as opposed to the 
service-connected adjustment 
disorder with depressed mood, which 
was granted as a secondary condition 
to the removal of the left testicle 
due to non-Hodgkin's lymphoma.  If 
possible, apportion the GAF score 
between any diagnosed psychiatric 
conditions.

A full rationale should be provided for 
any opinions.  If the examiner cannot 
answer the above question without 
resorting to speculation, that should be 
stated in the report.

5.  Adjudicate the issue of whether new 
and material evidence has been received 
to reopen the veteran's claim of 
entitlement to service connection for 
PTSD.  The veteran and his accredited 
representative should be informed in 
writing of the resulting decision and his 
associated appellate rights.  The issue 
is not on appeal unless there is a timely 
notice of disagreement and a timely 
substantive appeal as to the issue.  

6.  Then readjudicate the veteran's 
entitlement to both an initial evaluation 
in excess of 10 percent for his 
adjustment disorder with depressed mood 
and a compensable evaluation for his left 
testicular non-Hodgkin's lymphoma 
residuals with express consideration of 
the provisions of 38 C.F.R. §§ 4.115a, 
4.115b, 4.117, Diagnostic Codes 7524, 
7528, 7715 (2005).  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC).  The veteran should 
be given the opportunity to respond to 
the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2005).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


